DETAILED ACTION
This Office action is in response to amendments filed 3/23/2022. It should be noted that claims 1, 16, 18, and 19 have been amended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurihara 4,988,268.
Kurihara discloses, regarding claim 16, an air compressor assembly comprising; a first case (see 3a) defining a first interior (see interior of 3 comprising 1), the first case including a first base (top surface of 8) and a first lid 3a that is selectively openable by a user to allow access to the first interior; a compressor assembly 1 including an electric motor (within 1) and a pump (see piston 11) driven by the motor, the compressor assembly 1 disposed within the first interior of the first case; a second case (see 3b) defining a second interior (see interior of 3 comprising 2), the second case including a second base (bottom surface of 8) and a second lid 3b that is selectively openable by a user to allow access to the second interior; and at least one storage tank 2 disposed within the second interior, wherein the storage tank 2 is operable to store compressed air from the compressor assembly 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lucchi US 2009/0110566 A1 in view of Gathers US 2011/0182754 A1.
Lucchi discloses, regarding claim 1 and 10, an air compressor comprising: a compressor assembly including an electric motor (beneath 4 in Fig. 2, see power cord and plug 17/18) and a pump 2 driven by the motor; a storage tank 3 that receives compressed air from the pump 2; a case 5 completely enshrouding at least the compressor assembly (2) and the storage tank 3; a power cord 17 within the case 5; an outlet port 9a in fluid communication with the storage tank 3; an adjustable pressure regulator (control knob 11 is for a pressure reducer device) at least partially positioned within the case, the outlet port 9a configured to discharge compressed air from the storage tank 3 at a regulated pressure determined by the pressure regulator (this is clearly the case); and an adjustment knob 11 to adjust the regulated pressure of compressed air provided by the outlet port 9a, the adjustment knob 11 positioned on an exterior of the case 5 when the case is in a closed configuration (clearly shown in Fig. 1); wherein the case 5 attenuates noise emitted by the compressor assembly (2). However, Lucchi does not disclose a battery pack electrically connected to the motor for providing electrical power thereto.
Lucchi discloses, regarding claim 18, a system comprising: an air compressor including a compressor assembly having an electric motor (beneath 4 in Fig. 2, see power cord and plug 17/18) and a pump 2 driven by the motor, a storage tank 3 that receives compressed air from the pump 2, and a case 5 enclosing at least the compressor assembly, the storage tank 3, and the power cord 17; a pneumatic tool 15 stored within an interior of the case 5; and an air hose 16 stored within the interior of the case 5 for fluidly connecting the pneumatic tool 15 to the storage tank 3 (clearly shown in Fig. 2).
However, Lucchi does not disclose a battery pack electrically connected to the motor for providing electrical power thereto, or the case enclosing at least the compressor assembly, the storage tank, and the battery pack.
Gathers teaches an air compressor 20 comprising: a compressor assembly 36 including an electric motor and a pump driven by the motor; a storage tank 32 that receives compressed air from the pump (36); and a case (combination of elements 40, 44, and 48) enclosing at least the compressor assembly 36 and the storage tank 32; an outlet port 124 in fluid communication with the storage tank 32; an adjustable pressure regulator 84 at least partially positioned within the case (clearly shown in Fig. 1), the outlet port 124 configured to discharge compressed air from the storage tank 32 at a regulated pressure determined by the pressure regulator 84; and an adjustment knob 96 to adjust the regulated pressure of compressed air provided by the outlet port 124, the adjustment knob 96 positioned on an exterior of the case (40, 44, 48) when the case is in a closed configuration: wherein the case (40, 44, 48) attenuates noise emitted by the compressor assembly 36 (this is clearly the case); further regarding claims 1, 10, and 18, a battery pack (see paragraph [0029]) electrically connected to the motor (36) for providing electrical power thereto; wherein the case (40, 44, 48, 148) encloses at least the compressor assembly 36, the storage tank 32, and the battery pack (see paragraph [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention have modified the assembly of Lucchi by implementing a battery pack within the case, as taught by Gathers, in order to allow the portable compressor to work in remote locations away from power connections. Furthermore, Gathers teaches that power suppliers such as a corded plug and a battery pack are obvious variants (see Gathers, para. [0029]).
Lucchi further discloses, regarding claim 2, wherein the case 5 defines an interior, and wherein the case 5 includes a base 6 and a lid 7 that is selectively openable by a user to allow access to the interior; Re claim 3, wherein the case 5 includes a handle 20 to facilitate transporting the compressor assembly (2) and the storage tank 3; Re claim 5, wherein the outlet port 9a extends from the exterior of the case (clearly shown in Fig. 1); Re claim 6, wherein the outlet port 9a is a first outlet port and the air compressor further includes a second outlet port 9b in direct fluid communication with the storage tank 3, wherein the second outlet port 9a is configured to discharge unregulated compressed air from the storage tank 3 (substantially broad, knob 11 could allow either outlet to discharge unregulated compressed air from the storage tank); Re claim 7, further comprising: a first gauge 10b that displays the regulated pressure of the compressed air discharged from the first outlet port 9a; and a second gauge 10a that displays the pressure within the storage tank 3 (see para. [0019]); Re claim 8, wherein the first 9a and second outlet ports 9b are configured to simultaneously discharge compressed air therefrom; Re claim 9, further comprising a control panel (see face of 5 in Fig. 1) disposed on the case 5 to selectively activate the compressor assembly; Re claim 14, wherein the case 5 includes a first recess 14 to receive a pneumatic tool 15 which is fluidly connected to the storage tank 3 (recess clearly shown in Fig. 2); Re claim 15, wherein the case 5 further includes a second recess V to receive an air hose 16 that fluidly connects the pneumatic tool 15 to the storage tank 3; Re claim 19, wherein the case includes a base 6 and a lid 7 that is selectively openable by a user to allow access to the interior; Re claim 20, wherein the case 5 includes a mounting rail 14 for mounting an accessory 15.
Re claim 4, Gathers teaches that the pump 2 is a single-piston reciprocating pump (clearly shown in Fig. 5).
Regarding claims 11-13, Lucchi in view of Gathers discloses the general conditions of the claimed invention except for the express disclosure of the case, when in the closed configuration, attenuating noise produced by the compressor assembly to less than 68 decibels, the compressor assembly filling the storage tank with compressed air at a pressure between 75 psi and 125 psi while producing less than 68 decibels of noise with the case closed, or the case having a width that is less than 12 inches. Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the assembly with these parameters, since the claimed values are merely optimum or workable ranges. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05 II - Optimization of Ranges).
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim 1-20 have been considered but are moot due to new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746